FEDERATED EQUITY FUNDS Federated Investors Funds 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 December 30, 2010 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:FEDERATED EQUITY FUNDS (the “Trust”) Federated Capital Appreciation Fund Class A Shares Class B Shares Class C Shares Class R Shares Institutional Shares Federated Kaufmann Fund Class A Shares Class B Shares Class C Shares Class R Shares Federated Kaufmann Large Cap Fund Class A Shares Class C Shares Class R Shares Institutional Shares Federated Kaufmann Small Cap Fund Class A Shares Class B Shares Class C Shares Class R Shares Federated Market Opportunity Fund Class A Shares Class B Shares Class C Shares Institutional Shares Federated Mid Cap Growth Strategies Fund Class A Shares Class B Shares Class C Shares Class R Shares Institutional Shares Federated Strategic Value Dividend Fund Class A Shares Class C Shares Institutional Shares 1933 Act File No. 2-91090 1940 Act File No. 811-4017 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Trust hereby certifies that the definitive forms of Prospectuses and Statements of Additional Information dated December 31, 2010, that would have been filed under Rule 497(c), do not differ from the forms of Prospectuses and Statements of Additional Information contained in the most recent Registration Statement for the Trust.This Registration Statement was electronically filed under Rule 485(b) as Post-Effective amendment No. 115 on December 29, 2010. If you have any questions regarding this certification, please contact me at (412) 288-8239. Very truly yours, /s/ Todd P. Zerega Todd P. Zerega Assistant Secretary slm
